Title: General Orders, 25 May 1780
From: Washington, George
To: 



Head Quarters Morristown Thursday May 25th 1780
Parole Finland  Countersigns Pope; Port.

[Officers] Of the Day Tomorrow[:] Brigadier General Stark[,] Major C. Stewart[,] Brigade Major 2d penna Brigade
The Criminals now under Sentence of death are to be executed tomorrow morning Eleven o clock near the Grand parade: Fifty men

properly officered from each brigade to attend—The Camp colour men from the Pennsylvania—Connecticutt and York Lines under the direction of a Serjeant from each to dig the Graves this afternoon.
